Name: Council Regulation (EEC) No 3524/85 of 10 December 1985 amending Regulation (EEC) No 872/84 laying down general rules for the granting of premiums to sheepmeat producers
 Type: Regulation
 Subject Matter: Europe;  animal product;  agricultural structures and production;  regions and regional policy
 Date Published: nan

 14. 12. 85 Official Journal of the European Communities No L 336/5 COUNCIL REGULATION (EEC) No 3524/85 of 10 December 1985 amending Regulation (EEC) No 872/84 laying down general rules for the granting of premiums to sheepmeat producers THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3523/85 (2), and in particular Article 5 (9) thereof, Having regard to the proposal from the Commission (3), Whereas Article 5 of Regulation (EEC) No 1837/80 provides that the premium granted to sheepmeat produ ­ cers is to be extended to goatmeat producers in the areas specified in paragraph 1 , first subparagraph, first and second indents thereof ; whereas it is necessary to state who may qualify under this measure and to define which goats shall be eligible ; whereas Regulation (EEC) No 872/84 (4) should therefore be amended ; Whereas the said Article provides that the premium may also be granted in respect of certain ewes of mountain breeds not covered by the definition of eligible ewes ; whereas it is appropriate to apply this provision in respect of certain closely defined areas of the United Kingdom ; whereas, however, the areas and the breeds to which these new provisions will apply must be specified, first subparagraph, first and second indents of Regulation (EEC) No 1837/80 10 ewes/she-goats within the territory of a single Member State ; (b) a group of natural or legal persons sharing means of agricultural production for the purpose of jointly keeping at least 10 ewes and with regard to the areas referred to in Article 5 ( 1 ), first subparagraph, first and second indents of Regulation (EEC) No 1837/80 10 ewes/she ­ goats within the territory of a single Member State ; 2 . 'Eligible ewe' shall mean : a female sheep which has been put to the ram for the first time or which has lambed at least once and is kept on the holding at the date on which the application for the premium is made, but excluding cull ewes ; 3 . 'Eligible she-goat' shall mean : a female goat which has been put to the buck for ¢ the first time or which has kidded at least once and is kept on the holding at the date on which the application for a premium is made, but excluding cull goats ; 4 . 'Eligible female other than eligible ewe' shall mean : a female sheep intended for flock replacement kept in the area specified in the Annex hereto which belongs to the breed specified therein and already has two replacement incisor teeth on the first day of the period of application for a premium.' 2 . The Annex appearing in the Annex to this Regulation shall be added . HAS ADOPTED THIS REGULATION : Article 1 1 . Article 1 of Regulation (EEC) No 872/84 is hereby replaced by the following : 'Article 1 For the purposes of this Regulation : 1 . 'Sheepmeat/goatmeat producer' shall mean : (a) an individual farmer, whether a natural or a legal person , who keeps at least 10 ewes and with regard to the areas referred to in Article 5 ( 1 ), Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the marketing year commencing in 1986 . (') OJ No L 183 , 16 . 7 . 1980 , p. 1 . (2) See p. 2 of this Official Journal . (3) OJ No C 67, 14 . 3 . 1985, p. 73 . (4 OJ No L 90 , 1 . 4 . 1984, p. 40 . No L 336/6 Official Journal of the European Communities 14. 12. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1985 . For the Council The President M. FISCHBACH ANNEX 'ANNEX UNITED KINGDOM : Lake District : HERDWICK.'.